DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed September 20, 2022 have been fully considered but they are not persuasive.
Claims 1-19 are currently pending. Claims 1, 3, 5, 10, and 14 were amended. Claims 18 and 19 were added.
Applicant argues on pg. 6 of the REMARKS that “Zhang fails to disclose or suggest a device that performs functions other than identification of individual users in a second operation mode” as amended in independent claims 1 and 10. Specifically, Applicant contends that Zhang only has a single function (recording) and that there is no second operation mode in Zhang. However, the Examiner respectfully disagrees. The amended features state that in the “second operation mode” the agent device performs “functions other than identification of individual users”. In other words, the agent device does anything, except identifying users, in the second operation mode. 
The notion that the video monitoring device only has a single function is not correct. When the video monitoring device in Zhang stops recording (e.g. in view of Baker – video recording includes user identification), the video monitoring device continuously receives a wireless signal from the wearable device. It receives this signal continuously to determine the intensity of the signal for turning on/off the video recording functions when thresholds are met/not met (see ¶0050-0054). Furthermore, according to ¶0060: “It should be explained that after stopping video monitoring, the monitoring device will continue detecting the intensity of the wireless signal received.” Thus, the video monitoring device does not completely shut down, and it has some functionality after the video recording feature is turned off (e.g. the “second operation mode”).
Furthermore, Applicant argues on pg. 7 of the REMARKS that Zhang does not disclose the amended features of claims 5 and 14 and newly added claims 18 and 19. Claims 5 and 14 present alternative claiming of limitations (e.g. the person or of the external device). Claims 18 and 19 recite receiving the signal as a condition for setting to the second operation mode, which is taught in [Zhang, ¶0057]. See Claim Rejections - 35 USC § 103 below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5 and 14: The specifications lack any disclosure regarding the “signal” being free of information about the “external device”. At best, the specifications only disclose the signal being free of information about the user. According to pg. 4, lines 30-35 of the file specifications, “…the signal 101 does not contain information about the identity of the person.” There are no portions of the specifications that also state that the signal does not contain information about the external device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0198127 to Zhang et al. (hereinafter, “Zhang”) in view of WO 2018/136067 to Baker et al. (hereinafter, “Baker” – cited in the IDS filed 9/11/2020).
As per claim 1: Zhang discloses: An agent device for assisting one or more users (a smart camera (video monitoring device 500) provides surveillance when a user is out [Zhang, ¶0022; Fig. 5]), wherein the agent device supports a first operation mode (the video monitoring device conducts video monitoring [Zhang, ¶0036]) (stopping video monitoring [Zhang, ¶0039]), the agent device comprising: a receiver circuit configured to receive, from an external device, a signal indicating that a person in the vicinity of the agent device does not want to be identified (receiving a wireless signal sent from an external device [Zhang, ¶0036]; according to [Zhang, ¶0022], conventional smart cameras continuously record and upload videos to a server for surveillance, regardless if a user is home or not, which results in the user’s privacy being at risk; therefore, the current disclosure of Zhang provides a means to have the camera turned off when the user is at home/in an area (e.g. in the “vicinity of the agent device [the smart camera]”)); and a control circuit configured to set an operation mode of the agent device to the second operation mode in response to receiving the signal, wherein, in the second operation mode, the agent device performs functions other than identification of individual users (the wireless signal enables stopping video monitoring to prevent the continuous upload of videos recorded, thereby protecting user privacy [Zhang, ¶0040]; the video monitoring device continues to receive the wireless signal to determine if the intensity of the wireless signal meets a threshold to leave the video recording off or turn it back on [Zhang, ¶0051, 0060]).
Zhang does not disclose that the smart camera is “configured to identify individual users”. However, it was common in the art for camera systems to have facial recognition capabilities. For example, Baker is directed to analogous art of enabling and disabling sensors for privacy protection [Baker, Abstract]. Baker includes cameras as sensors, which gather data to perform facial recognition (“identify individual users”).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to incorporate facial recognition features to the surveillance system of Zhang. Facial recognition would have aided investigators and/or homeowners identify individuals in captured video footages of intrusions or suspicious activities.

As per claim 2: Zhang in view of Baker disclose all limitations of claim 1. Zhang does not disclose the features of claim 2. However, Baker discloses: further comprising: a notification circuit configured to output a predefined notification if the agent device operates in the second operation mode (visual cues indicate when a privacy protection device 100 and the sensors are activated or not activated [Baker, ¶0036]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to incorporate visual cues by the video monitoring device in Zhang to indicate whether the device was on or off. This would have enabled a user to know that the device is off when the user is in the room and to ensured that the user’s privacy was preserved.

As per claim 3: Zhang in view of Baker disclose all limitations of claim 2, Furthermore, the incorporation of Baker with Zhang discussed in claim 2 is also applicable herein. Therefore, Zhang in view of Baker discloses: wherein the predefined notification is a visual notification (visual cues provided by the privacy protection device (e.g. corresponding to the video monitoring device of Zhang) [Baker, ¶0036]).

As per claim 5: Zhang in view of Baker disclose all limitations of claim 1. Furthermore, Zhang discloses: wherein the signal is free from information about the identity of the person or of the external device (the wireless signal may comprise device identification [Zhang, ¶0037]; thus, only the device is identified, not a user).

As per claim 6: Zhang in view of Baker disclose all limitations of claim 1. Furthermore, Zhang discloses: wherein the control circuit is further configured to keep the agent device in the second operation mode as long as the signal is received (automatically stopping video monitoring when the monitoring device detects that the external device is nearby [Zhang, ¶0040]; after stopping the video monitoring, the monitoring device will continue detecting the intensity of the wireless signal received to determine whether to stop or resume monitoring [Zhang, ¶0059]).

As per claim 7: Zhang in view of Baker disclose all limitations of claim 1. Furthermore, Zhang discloses: wherein the control circuit is further configured to set the operation mode of the agent device to the first operation mode if the signal is not received (based on the teachings provided by Zhang in claim 6; if no wireless signal was received (e.g. step 102 of Fig. 1 of Zhang), the video monitoring device would have not stopped monitoring).

As per claim 8: Zhang in view of Baker disclose all limitations of claim 1. Furthermore, Zhang discloses: wherein the external device is one of a mobile communication device, a wearable, or a server (the external device may be a wearable electronic device, such as a smart wristband, a smart watch, a smart bracelet, a smart necklace, a smart finger ring, or smart glasses, or other types of wearable smart device, a portable mobile device, such as a smart phone, or other type of electronic devices [Zhang, ¶0036]).

As per claim 9: Claim 9 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 9 is directed to a system comprising a user device and an agent device corresponding to an external device and the agent device of claim 1, respectively. Thus, the response provided above for claim 1 is equally applicable to claim 9.

As per claim 10: Claim 10 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 10 is directed to a method corresponding the agent device of claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 10.

As per claim 11: Claim 11 incorporates all limitations of claim 10 and is a method corresponding to the agent device of claim 2. Therefore, the arguments set forth above with respect to claims 2 and 10 are equally applicable to claim 11 and rejected for the same reasons.

As per claim 12: Claim 12 incorporates all limitations of claim 11 and is a method corresponding to the agent device of claim 3. Therefore, the arguments set forth above with respect to claims 3 and 11 are equally applicable to claim 12 and rejected for the same reasons.

As per claim 14: Claim 14 incorporates all limitations of claim 10 and is a method corresponding to the agent device of claim 5. Therefore, the arguments set forth above with respect to claims 5 and 10 are equally applicable to claim 14 and rejected for the same reasons.

As per claim 15: Claim 15 incorporates all limitations of claim 10 and is a method corresponding to the agent device of claim 6. Therefore, the arguments set forth above with respect to claims 6 and 10 are equally applicable to claim 15 and rejected for the same reasons.

As per claim 16: Claim 16 incorporates all limitations of claim 10 and is a method corresponding to the agent device of claim 7. Therefore, the arguments set forth above with respect to claims 7 and 10 are equally applicable to claim 16 and rejected for the same reasons.

As per claim 17: Claim 17 incorporates all limitations of claim 10 and is a method corresponding to the agent device of claim 8. Therefore, the arguments set forth above with respect to claims 8 and 10 are equally applicable to claim 17 and rejected for the same reasons.

As per claim 18: Claim 18 incorporates all limitations of claim 10 and is a method corresponding to the agent device of claim 19. Therefore, the arguments set forth above with respect to claims 10 and 19 are equally applicable to claim 18 and rejected for the same reasons.

As per claim 19: Zhang in view of Baker disclose all limitations of claim 1. Furthermore, Zhang discloses: wherein the operation mode of the agent device is set to the second operation mode only on condition that the signal is received (the video monitoring is stopped if the signal received from the wearable device is verified [Zhang, ¶0057]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Baker and in further view of US 7,013,006 to Tischer (hereinafter, “Tischer”).
As per claim 4: Zhang in view of Baker disclose all limitations of claim 2. Zhang and Baker do not disclose the limitations of claim 4. However, Tischer discloses: wherein the predefined notification is an acoustic notification (electronic devices were capable of providing audio-based alerts [Tischer, col 1, lines 24-27]; users are able to create their own audio alerts for devices [Tischer, col. 1, line 60 – col. 2, line 4]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to incorporate other types of notifications, besides visual cues, in the modified system of Zhang in view of Baker, such as audio-based. This would have enabled a visually-impaired user to know that the device is off when the user is in the room and to ensured that the user’s privacy was preserved.

As per claim 13: Claim 13 incorporates all limitations of claim 11 and is a method corresponding to the agent device of claim 4. Therefore, the arguments set forth above with respect to claims 4 and 11 are equally applicable to claim 13 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0157424: A user device activates a privacy mode when multiple people are in vicinity of the user device or during some event. The user device uses a camera to detect multiple faces to trigger the privacy mode. See ¶0010.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        12-05-2022